Citation Nr: 1122345	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  07-28 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus Type II. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder single episode, depressive disorder not otherwise specified, dysthymic disorder, and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh



INTRODUCTION

The Veteran had active duty from February 2003 to August 2003 as well as over three (3) months of prior active service, and periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the RO in San Juan, the Commonwealth of Puerto Rico.  

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for specific psychiatric claims encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has redefined the Veteran's psychiatric appeal, as is listed on the title page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran claims that he should be granted service connection for diabetes mellitus as well as an acquired psychiatric disorder.  As noted above, in addition to his active service, the Veteran served during periods of ACDUTRA and INACDUTRA as a member of the National Guard.  
 
A review of the claims files shows that outpatient treatment records from the Mayaguez VA Satellite Clinic dated from December 2004 to January 2006 were obtained.  Crucially, a December 2004 progress note, which lists the Veteran's current diagnoses to include diabetes mellitus, references at least nine (9) prior visits to the clinic.  The earliest appointment listed was in June 2004.  Reference is also made to July 2003 Report of Medical Assessment wherein the Veteran indicated that he was an active patient within the VA healthcare system.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators, regardless of whether those records are physically in the claims file. See Bell v Derwinski, 2 Vet. App. 611, 613 (1992).  Here, as service connection for diabetes mellitus and/or a psychosis could be granted if a diagnosis was established within one year of service discharge (August 2003), the relevance and importance of the medical records prior to December 2004 is without dispute.  A remand is necessary for the additional development of obtaining these records.

Further, regarding his claim for an acquired psychiatric disorder, a November 2005 outpatient treatment record reflects Axis I diagnoses of major depressive disorder single episode and dysthymic disorder.  The treatment record also contained a positive PTSD screen; however, it is noted that the physician who indicated the positive PTSD screen did not list PTSD as an Axis I diagnosis.  A January 2006 outpatient treatment record also diagnosed depressive disorder not otherwise specified.    

Initially, in April 2006, the Veteran claimed service connection for major depression.  In his July 2007 notice of disagreement, he indicated symptoms including difficulty sleeping, difficulty being alone, and feeling like he is not the same as he was before his active duty mission in 2003.  He also reported that he had contact with the enemy and has not been the same since the mission.  A July 2007 letter submitted by his shipmates indicated that the mission in 2003 included firing upon pirates on several occasions while on guard duty as their ship crossed various bodies of water en route to the Middle East.  

Historically, service connection for PTSD required: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010). 

The Board notes that the provisions relating to the establishment of service connection for PTSD, found at 38 C.F.R. § 3.304(f), were amended, effective July 13, 2010.  See 75 Fed. Reg. 39,843-39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register).  As set forth in the Federal Register, the revised provisions of 38 C.F.R. § 3.304(f) were made effective July 13, 2010, and apply to any claim that "[w]as appealed to the Board before July 13, 2010 but has not been decided by the Board as of that date."  Id.  Because the Veteran's claim was pending before the Board on July 13, 2010, but had not yet been decided at that juncture, the amended provisions of 38 C.F.R. § 3.304(f) are for consideration in this case.

This recent regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3)(2010).  

While the Board finds the Veteran's statements are an indication that his current psychiatric symptoms and disorders may be disorders associated with his service, there is insufficient competent evidence on file for the VA to make a decision on the claim.  To that end, given the competent statements of difficulty sleeping, feeling depressed, inability to be alone, and feeling different than he did before his service in Kuwait, the Board finds that a VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006) to determine whether any acquired psychiatric disorder is causally related to active service. 

The Veteran should be advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).

Finally, regarding both claims, in the event that either of his disorders began during a period of ACDUTRA rather than active service, his periods of ACDUTRA should be verified.  It is important to reiterate that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110, 1131.  To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA. 38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., the Veteran's prior period of active duty in the Army) does not obviate the need for him to establish that he also is a "Veteran" for purposes of the period of ACDUTRA if his claim for VA benefits is premised on a period of ACDUTRA. Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998). 

Similarly, in order for him to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA. See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Consequently, it is critically necessary to determine the exact circumstances surrounding and dates of the Veteran's service in the National Guard, including on ACDUTRA and INACDUTRA.

To this end, in July 2006, the RO requested service treatment records and verification of all periods of service from the Puerto Rico National Guard.  Although service records were sent in response, the characterization of his service and the dates of training were not clarified.  The RO/AMC therefore still needs to verify exactly when the Veteran was on active duty, ACDUTRA and INACDUTRA.    

Accordingly, the case is REMANDED for the following action:

1. Determine the exact circumstances and dates of the Veteran's service in the National Guard.  

2. Obtain Veteran's complete medical record (outpatient treatment records) from the San Juan VA outpatient treatment center and Mayaguez VA Satellite Clinic.  A specific request for records from 2003 or earlier and from April 2008 to the present should be requested.  Any negative response/development should included in the record.  

3.  Arrange for the Veteran to undergo the appropriate VA examination to determine the nature and etiology of any acquired psychiatric disorder, to include major depressive disorder single episode, depressive disorder not otherwise specified, dysthymic disorder, and PTSD.  Moreover, the examiner should clarify whether the Veteran has PTSD, given his positive PTSD screen, and if so determine the nature and etiology of his PTSD.  

The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.  The examiner should then be asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's acquired psychiatric disorder, to include major depressive disorder and PTSD, if applicable, are related to service.  

If the examiner determines that the Veteran has PTSD and it is related to service, the examiner must confirm that the Veteran's claimed stressor is adequate to support a diagnosis of PTSD and that his symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of his service.  

The examiner should provide a full rationale with respect to any stated medical opinions. The examiner is also advised that the Veteran is competent to report symptoms in service, and that the Veteran's reports must be considered.

4.  Then, the RO should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO should issue an SSOC and afford the Veteran and his representative an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


